COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-393-CR

DEION SHARRA GABRIEL                                              APPELLANT


                                           V.

THE STATE OF TEXAS                                                     STATE

                                        ----------

            FROM THE 362 ND DISTRICT COURT OF DENTON COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered “Appellant’s Withdrawal Of Notice Of Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).
                                                     PER CURIAM

PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)




      1
          … See Tex. R. App. P. 47.4.
DELIVERED: December 18, 2008